The appellant was convicted of the offense of unlawfully possessing a still and equipment for the purpose of manufacturing intoxicating liquor, and his punishment assessed at one year in the penitentiary.
The still, mash and chops were found about two hundred yards from the appellant's home in what is called a "bay-gall." The appellant was seen coming from the direction of his house, going to the still. He was traveling a narrow trail. The officers testified that they were off to one side of the trail; that they watched appellant as he came down the trail to where the still and barrels of mash were sitting; that they saw appellant open the barrels and dip into them and stir them up; that the appellant dipped out a bucketful of the chops and mash; that there were four barrels of mash there, and an iron barrel; that the cooking drum, coils and oil drums were connected together; that the four barrels of mash were covered up and sitting close together. Proof further shows that the equipment was capable of manufacturing liquor; that as the appellant started from where this still and equipment was found he carried with him a bucket of the chops; that the officers called to him, and he ran; that one of the officers shot him, and he fell.
The appellant accounted for his presence at the still by stating that he had lost a cow and was out looking for her and accidentally walked up on the still. He denied knowing it was there, and denied any ownership whatsoever of same.
We find in the record what purports to be appellant's exceptions *Page 675 
and objections to the court's main charge, but same is not signed by the trial judge, and there is nothing in the record showing that said objections and exceptions were presented to or considered by him. For this reason, we are not authorized to consider same. Benson v. State, 287 S.W. 1097; Art. 658, C. C. P., 1925.
There is one bill of exception in the record, which contains an objection to the court's charge, which shows that said objection was presented to the court in a timely manner and overruled by him. This bill recites that the appellant objected to the charge for the reason that same nowhere affirmatively submitted appellant's defense. We are unable to agree with appellant's contention. Reference to the court's main charge discloses that the court did affirmatively submit appellant's defense.
The facts being amply sufficient to support the verdict, and there being no errors in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.